Motion to reargue appeal decided by this court on May 24, 1949 (275 App. Div. 810) granted upon the stipulation herein dated February 9, 1951, and signed by the parties hereto and their attorneys. Hpon such reargument the judgment entered in the Supreme Court, New York County, on the 28th day of September, 1948, as resettled on the 5th day of November, 1948, is reversed and judgment granted annulling the marriage and reducing the weekly payments for the support of the infant child of the parties to $15. (See Landsman v. Landsman, 302 N. Y. 45.) Settle order on notice. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.